Runs, District Judge.
This is an appeal from an order by the District Court for Sarpy County, Nebraska, modifying an earlier order by which the court had taken custody of the children of the-parties. Neither party had filed any pleading raising issues and no evidence was offered or taken. The order does refer to a report of an investigation by the county welfare department, which does not appear in the bill of exceptions.
■ The right of either party to raise appropriate issues and to present evidence still remains and is not prejudiced.
Affirmed. See Rule- 20:
Affirmed.